—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered November 15, 1999, convicting her of criminal sale of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims are either unpreserved for appellate review (see, People v Lopez, 71 NY2d 662) or waived (see, People v Hayes, 239 AD2d 358). In any event, there is nothing in the defendant’s factual allocution which casts doubt upon her guilt, negates an essential element of the crime, or suggests a legitimate defense (see, People v Dozier, 221 AD2d 655). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.